896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.NORTH CARLINA DEPARTMENT OF SOCIAL REHABILITATION ANDCONTROL;  Aaron Johnson;  Joseph L. Hamilton;Gary Dixon;  James Martin, Defendants-Appellees.
No. 89-6647.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 25, 1989.Decided:  Feb. 7, 1990.Rehearing and Rehearing In Banc Denied Feb. 27, 1990.

Charles Sonny Bostic, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Sonny Bostic appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. North Carolina Department of Social Rehabilitation and Control, C/A No. 88-730-CRT (E.D.N.C. Apr. 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.